    Case: 1:18-cv-05384 Document #: 21 Filed: 10/18/18 Page 1 of 2 PageID #:203



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 LIJANA SHESTOPAL, individually                  )
 and on behalf of all others similarly           )
 situated,                                       )
                                                 )     Case No. 1:18-cv-5384
               Plaintiff,                        )
                                                 )
        v.                                       )     Hon. Sharon J. Coleman
                                                 )
 ST. JOHN’S UNIVERSITY, NEW                      )
 YORK,                                           )
                                                 )
               Defendant.                        )

                            NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Lijana

Shestopal hereby dismisses without prejudice Plaintiff’s individual claims and the Class claims

against Defendant St. John’s University, New York.



Dated: October 18, 2018                                   Respectfully submitted,

                                                          By: /s/ Ke Liu

                                                          Joseph J. Siprut
                                                          jsiprut@siprut.com
                                                          Ke Liu
                                                          kliu@siprut.com
                                                          SIPRUT PC
                                                          17 North State Street
                                                          Suite 1600
                                                          Chicago, Illinois 60602
                                                          Phone: 312.236.0000
                                                          Fax: 312.878.1342

                                                          Counsel for Plaintiff
    Case: 1:18-cv-05384 Document #: 21 Filed: 10/18/18 Page 2 of 2 PageID #:204



                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing

Notice of Voluntary Dismissal was filed this 18th day of October 2018 via the electronic filing

system of the Northern District of Illinois, which will automatically serve all counsel of record.


                                                         /s/ Ke Liu
